Citation Nr: 1703948	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral pes planus prior to April 28, 2014, and in excess of 30 percent thereafter.  

2.  Entitlement to an initial compensable disability rating for degenerative joint disease, right thumb prior to April 28, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to July 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to increased ratings for bilateral pes planus and right thumb degenerative joint disease. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to increased ratings for bilateral pes planus and right thumb degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In May 2016, the Veteran indicated in writing that he wished to withdraw his appeal for entitlement to increased ratings for bilateral pes planus and right thumb degenerative joint disease in a VA Form 21-4138 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to an initial compensable disability rating for bilateral pes planus prior to April 28, 2014, and in excess of 30 percent thereafter is dismissed.

The appeal for entitlement to an initial compensable disability rating for degenerative joint disease, right thumb prior to April 28, 2014, and in excess of 10 percent thereafter is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


